the appellee appeared by counsel, and the appellant, being solemnly called, came not. The court took the record without argument; and the *453following opinion was pronounced: “ There is error in this, that the court admitted the witness, mentioned in the bill of exceptions, to give evidence to the jury ; he fjeing, in the opinion of this court, an incompetent witness.” Both judgments, therefore, were reversed; and the cause was remanded, for a new trial to be had in the county court; “ in which the witness aforesaid is not to be admitted to give evidence to the jury.”